 


114 HR 1435 IH: Supportive School Climate Act of 2015 
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1435 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Danny K. Davis of Illinois (for himself, Ms. Clark of Massachusetts, Mr. Scott of Virginia, Mr. Langevin, Mr. Meeks, Mr. Levin, Mr. Grijalva, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to require States to develop policies on positive school climates and school discipline. 
 
 
1.Short titleThis Act may be cited as the Supportive School Climate Act of 2015 . 2.Positive school climate and school discipline policies (a)State plansSection 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended— 
(1)in subsection (a), by adding at the end the following:  (3)Positive school climate and school discipline policiesIn addition to the plan described in paragraph (1), a State desiring to receive a grant under this part to support positive behavioral interventions and support, shall submit to the Secretary a plan that describes how the State educational agency will— 
(A)coordinate with the local educational agencies and schools served by the State educational agency to implement positive, preventative approaches to exclusionary discipline actions that promote a positive school climate for all students and improve engagement for disconnected youth, juvenile offenders, and other students, while minimizing students’ removal from instruction and, if students are removed, upon students’ return to the instructional program, maximizing students’ opportunities to make up education lost during the period of removal from instruction; (B)provide technical assistance and training to local educational agencies to improve and support the development, implementation, and coordination of comprehensive positive behavioral interventions and supports carried out under this Act with activities carried out under the Individuals with Disabilities Education Act; 
(C)evaluate the effects of providing positive behavioral interventions and supports for all students, including improvement of the learning environment, academic achievement, disciplinary problems, such as incidents of suspensions, expulsions, referrals to law enforcement, and other actions that remove students from instruction, and any other effects the State chooses to evaluate; (D)ensure all students are on track to be college and career ready by promoting student engagement, and preventing dropout; 
(E)ensure involvement of students in the criminal or juvenile justice system is avoided when addressing minor misbehavior such as non-threatening, non-violent, and non-criminal misbehavior; (F)through preventative and alternative approaches, reduce out-of-school suspensions, in-school suspensions, expulsions, referrals to law enforcement, school-based arrests, and exclusionary discipline practices that remove students from instruction and, upon students’ return to the educational program, maximize students’ opportunities to make up education lost during the period of removal from instruction; 
(G)in coordination with the State department of corrections or a similar agency, ensure re-entering juvenile offenders receive referrals to a local educational agency and provide that, for any juvenile who commits an offense subject to school expulsion and is subsequently committed to a detention center, secure facility, or any other residential placement within the juvenile or adult criminal justice system for such offense, the period of expulsion shall run concurrently with the period of commitment to the detention center, secure facility, or other residential placement; (H)ensure that school discipline policies are in compliance with applicable civil rights laws, are procedurally fair, and practices are applied equally to all students regardless of their economic status, English learner status, race, ethnicity, national origin, religion, or sex, including gender identity, and ensure that school discipline policies meet the requirements of section 504 of the Rehabilitation Act of 1973, title II of the Americans with Disabilities Act of 1990, the Individuals with Disabilities Education Act, and implementing regulations of such section, title, and Act, and that the disciplinary policies and practices are applied in a manner that complies with the equal opportunity requirements of section 504 of the Rehabilitation Act of 1973, title II of the Americans with Disabilities Act of 1990, the Individuals with Disabilities Education Act, and implementing regulations of such section, title, and Act; and 
(I)in coordination with local educational agencies and schools, provide annual and public reporting on, in the aggregate, in-school suspensions, out-of-school suspensions, expulsions, referrals to law enforcement, school-based arrests, and disciplinary transfers (including placements in alternative schools) in the State (disaggregated by each category of students described in subsection (b)(2)(C)(v), except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student).; and (2)in subsection (h)(6)(B)— 
(A)in clause (i), by striking and after the semicolon; (B)in clause (ii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (iii)the number of incidences of school violence, bullying, drug abuse, alcohol abuse, in-school student suspensions, out-of-school student suspensions, expulsions, referrals to law enforcement, school-based arrests, disciplinary transfers (including placements in alternative schools), and student detentions, disaggregated by each category of students described in subsection (b)(2)(C)(v) for each such type of incident.. 
(b)Local educational agency plansSection 1112(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended— (1)in subparagraph (P), by striking and after the semicolon; 
(2)in subparagraph (Q), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(R)where appropriate, a description of how the local educational agency will support positive behavior interventions and supports by— (i)establishing parental notification requirements for out-of-school suspensions, in-school suspensions, expulsions, school-based arrests, referrals to law enforcement, and exclusionary discipline practices that remove students from instruction, in accordance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974); 
(ii)establishing systems to engage families and community members with the school in meaningful and sustained ways, such as through case management services and mentoring to promote positive student academic achievement, developmental, and social emotional growth, including non-cognitive skill development; and (iii)establishing best practices for a school conduct and discipline code, that— 
(I)protects students and staff from harm; (II)provides constructive opportunities for students to learn from their mistakes rather than exclude them from the learning community; 
(III)fosters a positive learning community by providing a continuum of interventions, supports, and strategies within a tiered prevention framework; (IV)keeps students in school; and 
(V)shows mindful consideration of negative impacts that may have occurred as a result of involvement with the criminal justice system.. (c)Prevention and intervention programs for children and youth who are neglected, delinquent, or at risk of dropping outPart D of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6421 et seq.) is amended— 
(1)in section 1414— (A)in subsection (a)(2)— 
(i)in subparagraph (B), by striking and after the semicolon; (ii)in subparagraph (C)(iv), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (D)provide assurances that the State educational agency has established— 
(i)procedures to ensure that each student who has been placed in the juvenile justice system is promptly re-enrolled in secondary school or placed in a re-entry program that best meets the education and social needs of the student; (ii)procedures for facilitating the transfer of credits that such student earned during placement; and 
(iii)opportunities for such student to participate in postsecondary and career pathways.; and (B)in subsection (c)(9)— 
(i)by striking encourage and inserting require, to the extent practicable,; (ii)by inserting and following after youth prior to; and 
(iii)by inserting and that transition plans are in place before the semicolon at the end; (2)in section 1416(4), by inserting and the development and implementation of transition plans before the semicolon at the end; 
(3)in section 1423— (A)by striking paragraph (4) and inserting the following: 
 
(4)a description of the activities that the local educational agency will carry out to facilitate the successful transition of children and youth in locally operated institutions for neglected and delinquent children and other correctional institutions into schools served by the local education agency or, as appropriate, into career and technical education and postsecondary education programs, including support services to help ensure the success of those children and youth after leaving an institution, such as— (A)personal, career, and academic counseling; 
(B)placement services designed to place those youth in a university, college, or community college program, including academic evaluations; (C)information concerning, and assistance in obtaining, available student financial aid; and 
(D)job placement services;; and (B)by striking paragraph (10) and inserting the following: 
 
(10)as appropriate, a description of how the local educational agency will address the needs of children and youth who return from institutions for neglected and delinquent children and youth or from other correctional institutions and attend regular or alternative schools;; (4)in section 1425— 
(A)in paragraph (10), by striking and after the semicolon; (B)in paragraph (11), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (12)develop an initial educational services transition plan for each child or youth served under this subpart upon entry into the correctional facility, in partnership with the child’s or youth’s family members and the local educational agency that most recently provided services to the child or youth (if applicable), consistent with section 1414(a)(1); and 
(13)consult with the local educational agency for a period jointly determined necessary by the correctional facility and local educational agency upon discharge from that facility, to coordinate educational services so as to minimize disruption to the child’s or youth’s achievement.; and (5)by striking section 1426 and inserting the following: 
 
1426.AccountabilityThe State educational agency— (1)shall require correctional facilities or institutions for neglected or delinquent children and youth to annually report on the number of children and youth released from the correctional facility or institution who returned or did not return to school, the number of children and youth obtaining a high school diploma or its recognized equivalent, and the number of children and youth obtaining employment; and 
(2)may require correctional facilities or institutions for neglected and delinquent children and youth to demonstrate, after receiving assistance under this subpart for 3 years, that there has been an increase in the number of children and youth returning to school, obtaining a high school diploma or its recognized equivalent, or obtaining employment after such children and youth are released.. (d)National program for technical assistanceSection 4121 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131) is amended by adding at the end the following: 
 
(c)National program for technical assistanceFrom funds made available to carry out this subpart, not more than 5 percent shall be made available to the Secretary to provide technical assistance to State chief executive officers, State agencies, local educational agencies and other recipients of funding under this part to support these entities in achieving the goals and outcomes described in this part. Such activities for technical assistance may include developing comprehensive, evidence-based professional development and training program for relevant school staff and contractors to improve school safety and climate for students and staff that may include— (1)implementation of a schoolwide, multi-tiered system of behavioral support, with a continuum of interventions and supports to address the needs of all students; 
(2)effective classroom management strategies that recognize appropriate behavior and provide developmentally appropriate conflict resolution practices, incident de-escalation techniques and data-based decisionmaking; (3)crisis management techniques; 
(4)effective strategies for asserting authority with adolescents that recognize age-appropriate behavior and provide developmentally-appropriate responses; (5)training in prevention of racial bias and culturally responsive pedagogy, and training on how a student’s disability can affect the student's behavior, in accordance with title II, the Individuals with Disabilities Education Act, and section 504 of the Rehabilitation Act of 1973; 
(6)trauma-informed approaches and interventions, with particular attention to recognizing the signs of trauma ; (7)for schools in need of improvement with high or significantly disparate disciplinary rates based on race, ethnicity, sex (including gender identity), disability, providing technical assistance and support to identify the root causes of such rates or disparities through diagnostic analysis of data or assessing schoolwide discipline issues, and implementing evidence-based practices to reduce such rates or disparities; 
(8)developing, implementing, and evaluating comprehensive programs and activities, in coordination with other schools and community-based services and programs, rooted in holistic and positive approaches, that encompasses a strategy or framework based on positive discipline strategies that limit the use and scope of exclusionary discipline strategies; and (9)developing guidelines regarding the use of law enforcement in a school setting, and, in particular, distinguishing between incidents to be handled by educators and those to be handled by law enforcement officers.. 
 
